Citation Nr: 0737051	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  96-30 095	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
osteotomy of the fourth metatarsal of the left foot with 
malunion of metatarsal bones (left foot disability), 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of 
osteotomy of the fourth metatarsal of the right foot with 
malunion of metatarsal bones (right foot disability), 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims 
seeking evaluations in excess of 10 percent for her left and 
right foot disabilities.

In August 1997, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge.  

When this matter was initially before the Board in December 
1997 and October 2000, it was remanded for further 
development.  

In a November 2001 rating decision, the RO increased the 
evaluation of her left and right foot disabilities each to 20 
percent, effective September 13, 1993.

In July 2002, the Board again remanded this case for further 
development.  Later that month, the veteran advised VA that 
she had relocated to Alabama and her claims folder was 
transferred to the Montgomery, Alabama, RO.

In July 2002, the Board again remanded this case.  In doing 
so, the Board observed that an April 2002 Report of Contact 
stated that the veteran was confused because her claims were 
sent to the Board after her disability ratings were increased 
to 20 percent.  In remanding this case, the Board directed 
the RO to have the veteran clarify whether she wished to 
withdraw her appeal.  In compliance with the Board's 
instruction, in an August 2002 letter the RO asked the 
veteran to state if she wished to proceed with her appeal; in 
signed statement filed at the RO in January 2003, the veteran 
responded that she did not wish to withdraw her appeal.  
Thus, the veteran's claims remain in appellate status.

In the December 1997, October 2000 and July 2002 remands, the 
Board directed the RO to consider whether service connection 
was warranted for any other disability of the legs.  In 
compliance with the Board's instructions, in a July 2007 
rating decision, the RO denied service connection for 
bilateral knee pain, bilateral pes planus and for back pain.  
The RO notified the veteran of the determination and of her 
appellate rights.  To date, she has not challenged any of the 
RO's July 2007 determinations and thus no issue other than 
her claims for increased ratings for her service-connected 
left and right foot disabilities is before the Board.


FINDINGS OF FACT

1.  Even considering the veteran's pain and corresponding 
functional impairment, the orthopedic impairment stemming 
from her service-connected left foot disability is not 
manifested by more than moderately severe residual 
disability.

2.  Even considering the veteran's pain and corresponding 
functional impairment, the orthopedic impairment stemming 
from her service-connected right foot disability is not 
manifested by more than moderately severe residual 
disability.

3.  The veteran's residual post-operative left foot scar is 
tender and painful on objective demonstration to be tender 
and painful.

4.  The veteran's residual post-operative right foot scar is 
tender and painful on objective demonstration to be tender 
and painful.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation in excess of 20 
percent for the veteran's orthopedic impairment of the left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5283, 5284 (2007).

2.  The criteria for a separate evaluation in excess of 20 
percent for the veteran's orthopedic impairment of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5283, 5284 (2007).

3.  The criteria for the assignment of a separate 10 percent 
rating for a post-operative left foot scar have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2002, 
2007).

4.  The criteria for the assignment of a separate 10 percent 
rating for a post-operative right foot scar have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2002, 
2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In May 2001, November 2002 and July 2003 letters, the RO 
notified the veteran of the first element, i.e., that the 
evidence needed to show that her left and right foot 
disabilities had increased in severity.  See Overton v. 
Nicholson, 20 Vet. App. 427, 440-41 (2006).  These letters 
also satisfied the second and third elements because they 
notified her of the evidence that she was responsible for 
submitting and identified the evidence that VA would obtain.  
As to the fourth element, in the July 2003 letter, VA advised 
the veteran to submit to VA any pertinent evidence in her 
possession that might substantiate her claims.

The Board notes although the above letters were issued 
subsequent to the rating decisions on appeal, the RO 
readjudicated the claim on several occasions, most recently 
in a July 2007 rating action, a copy of which was issued to 
the appellant as part of the July 2007 Supplemental Statement 
of the Case, the RO readjudicated the claim, curing any 
procedural defect.  See Mayfield v. Nicholson, 444 F.3d at 
1334; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In a March 2006 letter, VA advised the veteran of 
these criteria.  

In addition, given her contentions, the veteran has 
demonstrated her affirmative understanding, i.e., she had 
actual knowledge of what was necessary to substantiate the 
claims.  Thus, the purpose of the notice, to ensure that she 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because she had 
actual knowledge of what was necessary to substantiate his 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
her, and for which she authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
this regard, the Board points out that VA has associated with 
the claims folder records and reports of the veteran's 
private and VA care, dated since 1991.  The RO has also 
obtained records relating to the veteran's claim for 
disability benefits from the Social Security Administration 
(SSA).  

In addition, VA afforded the veteran formal examinations to 
determine the nature, extent and manifestations of her left 
and right foot disabilities in November 1993, June 1997, May 
1998, January 2001, March 2004 and March 2005.  Further, the 
physician who performed the January examination prepared 
October 2001 and March 2003 addenda to that report.  The 
veteran also testified at a hearing held before the 
undersigned Veterans Law Judge in August 1997, and a 
transcript of that proceeding has been associated with the 
claims folder.  

In light of the above, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of her claims.  


Background

The veteran maintains that higher evaluations are warranted 
for her left and right foot disabilities because the 
conditions are productive of severe pain and corresponding 
functional impairment.  She reports that due to the 
conditions she has difficulty working.

In an April 1991 rating decision, the RO granted service 
connection for residuals of osteotomy of the fourth 
metatarsal of the left and right feet with malunion of 
metatarsal bones and assigned 10 percent evaluations for each 
foot condition under Diagnostic Code 5283, effective November 
7, 1990.  The ratings remained in effect when the veteran 
filed this claim for increased evaluations on September 13, 
1993.

In November 1993, the veteran was afforded a formal VA foot 
examination.  The veteran complained of having pain and 
discomfort that radiated to her fourth left and right toes.  
She stated that she was limited in her ability to walk or 
stand barefoot but denied having any numbness.  

The examination revealed that the veteran had well-healed 
incisions over the fourth dorsal metatarsal that were tender 
to the touch bilaterally.  The examiner noted that the 
veteran had bilateral pes planus, with tenderness to the 
touch on arches of her feet, with ankle dorsiflexion to 10 
degrees, bilaterally, and hallux dorsiflexion to 65 degrees, 
bilaterally.  She had adequate extension and flexion to the 
lesser metacarpophalangeal joints, 40 degrees of subtalar 
joint range of motion, with no soft tissue swelling of the 
feet or ankles.  The diagnoses were tenderness of incision 
line, tenderness to palpation of the fourth metatarsal 
bilaterally, plantar fasciitis, painful pes planus, and 
"unable to wear high heels or any other fashionable type of 
shoes due to loss of balance on standing.

VA outpatient treatment records, dated from August 1993 to 
February 1996, show that the veteran was seen on numerous 
occasions for various foot complaints.  The entries reflect 
that she complained of having pain and burning in both feet, 
and despite taking pain medications and wearing shoe inserts, 
reported that she continued to have bilateral foot 
discomfort.

In June 1997, the veteran was afforded another formal VA foot 
examination.  The veteran reported having a burning type pain 
in her feet and that she had to rest to relieve the symptom, 
which has resulted in functional impairment.  She had flat 
feet bilaterally, with calluses on her fourth toes.  The 
physician diagnosed the veteran as having status post 
osteotomy of her fourth metatarsals, bilaterally.

In August 1997, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge.  At the 
proceeding, she indicated that she suffered from 
"excruciating" bilateral foot pain that interfered with her 
ability to perform the tasks required of her employment.  She 
added that the pain and functional loss persisted despite 
treating the condition with pain medications.

In May 1998, the veteran was afforded another formal VA foot 
examination.  Because the physician did not review the claims 
folder or respond to the inquiries posed by the Board in the 
December 1997 remand, in the October 2000 remand, the Board 
found that the examination was not adequate for rating 
purposes.  Thus, the findings and conclusions contained in 
the May 1998 VA examination report will not be discussed.

In the October 2000 remand, the Board instructed the RO to 
afford the veteran a VA examination to determine the extent 
of all functional impairment attributable to the service-
connected foot disabilities, to include whether there was any 
objective evidence of malunion of the pertinent tarsal or 
metatarsal bones.  The Board also instructed the physician to 
opine as to the level of disability attributable to the left 
and right foot disabilities by characterizing them as 
moderate, moderately severe, or severe in accordance with the 
rating criteria set forth in Diagnostic Code 5283.  

In January 2001, a VA physician performed another formal foot 
examination.  He observed that the veteran had undergone 
bilateral distal arthrotomy on the fourth metatarsal for pain 
secondary to a subluxed metatarsal head.  The veteran 
continued to complain of having chronic shooting pain in her 
feet and reported that she was only able to get relief from 
this symptom by elevating her feet.

The examiner noted that the veteran wore orthotics and was 
unable to walk barefoot because the pain caused her to lose 
her balance.  There were well-healed dorsal scars, with 
impairment due to the pain from the scar tissue.  There was 
objective evidence of dorsal subluxation and the physician 
diagnosed the veteran as having chronic foot pain that was 
not responding to conservative and surgical treatment.

In October 2001 addendum, the January 2001 VA physician 
stated that there was malunion of the fourth metatarsal, with 
the right worse than the left.

Based on the above medical evidence, in November 2001, the RO 
increased the evaluation of the veteran's left and right foot 
disabilities each to 20 percent under Diagnostic Code 5283, 
effective September 13, 1993.

In July 2002, the Board again remanded this matter.  In doing 
so, the Board noted that the January and October 2001 VA 
examiner was specifically requested to review the claims file 
and provide an opinion as to whether these disabilities were 
moderate, moderately severe, or severe, in accordance with 
the applicable rating criteria but had failed to do so.  The 
Board also stated that it was unclear whether the claims file 
was reviewed by the examiner.  As such, the Board determined 
that the examinations were inadequate for rating purposes.

In a March 2003 addendum to the January 2001 VA examination 
report, the VA physician who conducted that examination 
stated that the veteran had severe planovalugus that was 
productive of considerable functional impairment.  In support 
of this assessment, he noted that the veteran's symptoms had 
failed to be relieved by conservative and surgical treatment 
and she had a history of being unable to walk barefoot, of 
losing her balance, and of falling down.

In a private March 2004 report, a physician from Cottage Hill 
Podiatry Group indicated that the veteran had diminished foot 
and ankle motion as well as pain.  Diagnostic studies 
revealed that there was a deviation of the metatarsal heads, 
which resulted in the veteran's bilateral foot pain.

In a May 2004 report, Dr. Robert J. Zarzour reported that the 
veteran had chronic metatarsalgia status post surgery that 
was related to service.

In March 2005, the veteran was afforded a formal VA joints 
examination.  At the outset of his report, the physician 
noted that he had reviewed the veteran's claims folder and 
discussed her pertinent medical history.  The veteran denied 
taking any medication to treat her foot pain but noted that 
she used prescription inserts in her shoes.  The examination 
disclosed that her feet were slightly pronated and that she 
had well-healed surgical scars over the distal fourth 
metatarsal bilaterally.  There was tenderness over both 
surgical sites, as well as over the plantar aspect of the 
fourth metatarsophalangeal joints, bilaterally.  There was 
slight pain with compression of the metatarsal heads but no 
pain on motion or additional loss of range of motion due to 
pain.  The veteran also had full range of ankle motion and 
palpable pulses in her feet.  The diagnosis was service-
connected bilateral osteotomy of the fourth metatarsal with 
residual deformity without acute bony changes in either foot.

Finally, VA outpatient treatment records, dated since 1996, 
are consistent with the finding and conclusions set forth in 
the VA examination reports.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

VA must also consider whether the service-connected residuals 
of the veteran's residuals left and right foot disabilities 
warrant separate ratings for orthopedic and scar impairment.  
See Esteban v. Brown, 6 Vet. App. 259 (1994), 261 (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14).  

The veteran's left and right foot disabilities are currently 
each evaluated as 20 percent disabling under Diagnostic Code 
5283.  Under that code, which evaluates foot conditions based 
on malunion or nonunion of the metatarsal bones, as 20 
percent rating is warranted for moderately severe malunion or 
nonunion of the metatarsal bones.  A maximum rating of 30 
percent under this code is warranted for severe malunion or 
nonunion of the metatarsal bones.  

The Board notes that the veteran's left and right foot 
disabilities could also be evaluated under Diagnostic Code 
5284, which provides that moderately severe impairment of the 
foot warrants a 20 percent rating.  A maximum 30 percent 
rating requires severe foot impairment.  

After a careful review of the lay and medical evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to evaluations in excess 
of 20 percent for her left and right foot disabilities.  

In reaching these determinations, the Board observes that 
although the veteran has severe bilateral foot pain with 
resulting tenderness, discomfort and functional impairment.  
There is no evidence of severe malunion or nonunion of the 
tarsal or metatarsal bones.  Further, the medical evidence 
shows that the veteran has good range of motion of her toes, 
feet and ankles.  Moreover, as the VA physician who prepared 
the October 2001 addendum indicated, the medical evidence 
disclosed that the veteran had malunion of only the fourth 
metatarsal, bilaterally.

The Board also acknowledges that in his March 2003 addendum, 
a VA physician opined that the veteran had severe 
planovalugus that was productive of considerable functional 
impairment, and noted that the veteran's symptoms had failed 
to be relieved by conservative and surgical treatment and she 
had a history of being unable to walk barefoot, of losing her 
balance, and of falling down.  As indicated in the 
introduction, however, in July 2007 the RO denied service 
connection for bilateral pes planus, and to date, the veteran 
has not challenged that determination.  As such, the Board is 
precluded from considering the veteran's planovalgus symptoms 
in evaluation her service-connected left and right foot 
disabilities.

B.  Separate rating for scars

As discussed above, this claim has been pending since 
September 1993.  Effective August 30, 2002, VA amended the 
rating schedule for evaluating skin disabilities, including 
scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) (to be 
codified at 38 C.F.R. § 4.118).  

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Under the criteria contained in both former and revised 
Diagnostic Code 7804, an evaluation of 10 percent was 
warranted for a superficial scar that is tender and painful 
on objective demonstration.  Here, the medical evidence, 
e.g., the November 1993 and March 2005 VA examination 
reports, reflect that that the veteran's residual post-
operative scars are tender and painful.  In light of the 
foregoing, and in the absence of any contradictory evidence, 
the Board finds that entitlement to separate 10 percent 
evaluations for the veteran's post-operative left and right 
foot scars is warranted.  See Esteban.

C.  Extraschedular consideration

Finally, the above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the distinct 
manifestations of the veteran's left and right foot 
disabilities result in so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluations on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no indication that the disabilities result 
in marked interference with employment, i.e., beyond that 
contemplated in the assigned evaluations.  In reaching this 
conclusion, the Board notes that the SSA has determined that 
she is unemployable and the Board does not find otherwise.  
The Board finds, however, that the left and right foot 
disabilities have not been shown to warrant frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand either of these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A separate rating in excess of 20 percent for the veteran's 
left foot orthopedic impairment is denied.

A separate 20 rating in excess of 20 percent for the 
veteran's right foot orthopedic impairment is denied.

A separate 10 percent rating for post-operative left foot 
scar is granted, subject to the law and regulations governing 
the payment of VA monetary benefits.

A separate 10 percent rating for post-operative right foot 
scar is granted, subject to the law and regulations governing 
the payment of VA monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


